MARY'S OPINION HEADING                                           








                NO. 12-07-00481-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 402ND
IN THE INTEREST OF B.A.J.W.,
A CHILD        §          JUDICIAL DISTRICT COURT OF
 
§          WOOD COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed for
want of prosecution.  See Tex. R. App. P. 42.3(b). Appellant
perfected her appeal on December 20, 2007. 
Thereafter, the clerk’s record was filed on February 8 and 11, 2008
making Appellant’s brief due on or before March 11, 2008.  When Appellant failed to file her brief
within the required time, this court notified her on March 14, 2008 that the
brief was past due and warned that if no motion for extension of time to file
the brief was received by March 24, 2008, the appeal would be dismissed for
want of prosecution under Texas Rule of Appellate Procedure 42.3(b).  The notice further informed Appellant that
the motion for extension of time must contain a reasonable explanation for her
failure to file the brief and a showing that Appellee had not suffered material
injury thereby.
            To date, Appellant has neither
complied with or otherwise responded to this court’s March 14, 2008 notice.  Accordingly, we dismiss the
appeal for want of prosecution. 
See Tex. R. App. P.
38.8(a)(1), 42.3.(b).
Opinion delivered March 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH)